Citation Nr: 1716320	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-03 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to a rating in excess of 30 percent since September 30, 2010, for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Coast Guard from February 1977 to December 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2012 decisions of the Montgomery, Alabama, Regional Office (RO). In August 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

During the period on appeal, the Veteran's migraine headaches caused daily, painful headaches which prevented him from getting out of bed and which were totally incapacitating 3-4 times per week, caused numbness on the side of the head, blurred vision, swollen eyes, black spots in the field of vision, difficulty sleeping, and caused him to pass out one time.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, since September 30, 2010, for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.124a, Diagnostic Code 8100 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Migraine headaches are rated according to diagnostic code 8100. A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over last several months. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In an August 2012 statement, the Veteran wrote that he had headache pain every day. In a February 2013 statement, the Veteran wrote that he had daily headache pain which prevented him from getting out of bed and opening his eyes. He stated that he could not leave his home and would lose track of days due to the pain. In June 2014, the Veteran was afforded a VA examination. He reported daily headaches which caused him to pass out one time, caused his eyes to swell, and caused blurred vision. In a July 2014 statement, the Veteran wrote that he had difficulty sleeping due to headache pain. In a November 2015 VA treatment record, the Veteran reported steady and sharp headache pain.

At his August 2016 Board hearing, the Veteran testified that he had daily headaches and that his headaches were completely incapacitating 3-4 times per week. He stated that the totally incapacitating headaches would last the majority of the day when they arose. He stated that his headache symptoms include numbness on the side of his head, blurred vision, and black spots in his field of vision.

During the period on appeal, the Veteran's migraine headaches caused daily, painful headaches which prevented him from getting out of bed and which were totally incapacitating 3-4 times per week, caused numbness on the side of the head, blurred vision, swollen eyes, black spots in the field of vision, difficulty sleeping, and caused him to pass out one time. Given these facts, the Board finds that the Veteran's symptoms most closely approximate a 50 percent evaluation. 38 C.F.R. § 4.7. This represents the maximum rating for this disability.


ORDER

A 50 percent rating since September 30, 2010, for migraine headaches is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


